Title: the Marquis of Carmarthen to John Adams, 6 Jul. 1786
From: Carmarthen, the Marquis of
To: Adams, John


          
            
              Sir,
            
            

              Whitehall

               July 6th: 1786
            
          

          I have received His Majesty’s Commands to inform You, that, in
            order to prevent the Abuses to which the Indulgence given by the Foreign Ministers is
            frequently liable, by granting that Protection which their Compassion often inclines
            them to afford to Persons who solicit it for the sole Purpose of screening themselves
            from the Laws of their Country, His Majesty has instructed His Secretary of State, for
            the future not to give Notice to the Sheriffs of London and Middlesex to insert the Name
            of any of His Majesty’s Subjects in the List of those, who are to be deemed under the
            Protection of any Foreign Minister excepting only such Persons, as may be employed by
            the said Foreign Ministers in the Capacity of menial Servants.
          I am with great Truth and Regard / Sir / Your most obedient /
            humble Servant.

          
            
              Carmarthen.
            
          
        